LyoN, J.
The day on which the cause was tried and judgment rendered, was a legal holiday (Laws of 1861, ch. 58 and ch. 243), and hence was, as the term holiday imports, dies non juridicus. Such being the case, the court had no authority to hear the cause and render judgment on that day, and would not have had authority to do so, even though the express prohibition contained in sec. 2 of ch. 58, supra, had been omitted from the statute.
But were this otherwise, the reasonable interpretation of that section is, that when the 22d of February falls on Sunday the prohibition therein extends to the day following, which, in such case is the holiday, instead of the 22d. The plain intention of the legislature was to prohibit courts from transacting ordinary civil business on the 22d of February or on the day which, in a certain contingency, is to be observed as the 22d.
*675The justice having no authority in the premises, the judgment which he rendered is void, and is not aided by the filing of appeal papers.' That proceeding may have constituted such an appearance by the defendant as would have supplied a previous want of jurisdiction of his person ; but the fault in the justice’s judgment lies deeper than that. There was an absolute want of authority to hear the cause and render the judgment, and it is not a case to which the doctrine of waiver can properly be. applied. For that day the justice had no jurisdiction either of the person of the defendant or the subject matter of the action for the purposes of trial and judgment, and all that he did in the cause on that day was coram non judice.
The judgment of the circuit court must be reversed, and the cause remanded with directions to that court to reverse the judgment of the justice.
By the Court. — It is so ordered.